316 F.2d 238
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.ESTATE Of Annette S. MORGAN, Deceased, William H. Morgan, Executor, Respondent.
No. 15099.
United States Court of Appeals Sixth Circuit.
April 10, 1963.

Carolyn R. Just, Atty., Dept. of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Attys. Dept. of Justice, Washington, D. C., on the brief), for petitioner.
Howard M. Kohn, Cleveland, Ohio (C. W. Landefeld, Cleveland, Ohio, on the brief; Grossman, Schlesinger & Carter, Cleveland, Ohio, of counsel), for respondent.


1
Before McALLISTER and O'SULLIVAN, Circuit Judges, and WILLIAM E. MILLER, District Judge.

ORDER.

2
This cause coming on to be heard upon the petition for review of the decision of the Tax Court of the United States, and the court having considered the briefs, oral argument of counsel, and the entire record,


3
Now, therefore, it is Ordered, Adjudged and Decreed that the decision of the Tax Court be and is hereby affirmed on its Findings of Fact and Opinion, reported at 37 T.C. 981.